                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                       c,asE tvuMBER
                                                     PLAINTIFF
                               ~,                                       8:19-MJ-000546-DUTY-2


 MARCOS CHACON,                                                     ORDER OF TEMPORARY DETENTION
                                                                      PENDING HEARING PURSUANT
                                               DEFENDANT(S).             TO BAIL REFORM ACT



    Upon motion of Defendant                                              ,IT IS ORDERED that a detention hearing
is set for February 22                                     , 2019         ,at 11:00   Da.m./ ~p.m. before the
Honorable JOHN D. EARLY                                                   , in Courtroom 6A

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                         (Other custodial officer)



           2-20-19                                                     /'i
Dated:
                                                     JOI~.YS. EARLY
                                                     U.S. Magistrate Judge




                     ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ALT
                                                                                                            Page 1 of 1
CR-66(10/97)
